Citation Nr: 1129346	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06 12-651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from July 1960 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In April 2009, the Board remanded the claim.  As discussed below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A chronic respiratory disability was not manifest during service.

2.  In-service respiratory manifestations were acute and resolved.

3.  The remote pulmonary disease is not related to in-service events.


CONCLUSION OF LAW

A pulmonary disease to include pulmonary fibrosis and COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-rating July 2004 letter, the RO notified the appellant of the evidence needed to substantiate his claim for service connection for lung condition.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a September 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the identified service treatment records and post-service treatment records.  In addition, the Board remanded the claim in April 2009 for a VA examination as to whether a currently diagnosed lung disorder is related to his in-service treatment for URI and such an examination was provided in June 2010.  The examination and addendum provide an adequate basis on which to decide the claim, and the Board has ensured compliance with its April 2009 remand.  Stegall v. West, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a pulmonary disorder is thus ready to be considered on the merits.

Legal Criteria and Analysis

As an initial matter, the Board notes that the appellant did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that in January 1963 the appellant was seen for a runny nose, cough and chest pain.  He was diagnosed with bronchitis with URI.  Later that same month he was seen again claiming he had no improvement.  He was hospitalized.  Four days later, he was discharged from the hospital.  It was noted he was hospitalized for four days with URI and was discharged asymptomatic.  Laboratory studies were unremarkable.  A clinical record cover sheet of January 1963, notes a diagnosis of common cold, condition improved.  A separation physical of March 1963, notes the nose, sinuses, lungs and chest to be normal.  Chest x-rays were normal.  

The Veteran has been diagnosed with pulmonary disorders including pulmonary fibrosis and COPD.  Post-service private treatment records of March 1995 show a diagnosis of idiopathic pulmonary fibrosis consistent with usual interstitial pneumonitis and desquamative interstitial pneumonia.  A pathology report of March 1995 shows a finding of lung tissue showing changes representing desquamative interstitial pneumonia.  Additional records dated that same month show a diagnosis of pulmonary fibrosis, etiology undetermined.  

A record of March 9, 1995 notes the appellant was being evaluated for pulmonary fibrosis after a routine chest x-ray showed increased interstitial infiltrates.  It was noted he had been complaining of recurrent upper GI symptoms.  He reported noticing he had more shortness of breath during the previous year.  He estimated he has had probably 30 episodes of pneumonia in his lifetime.  He stated he gets bronchitis very easily.  He smokes tobacco at least 1.5 to 2 packs per day.  He has been smoking for over forty years.  He is very active as a farmer and works daily at the farm.  He shovels grains and is exposed to quite a few dusts.  He does not wear any facial protection.  He noted that he worked as a truck driver for diesel trucks and he has also worked as a diesel mechanic.  He was diagnosed with rule out pulmonary fibrosis etiology to be determined.  

Chest x-rays of May 1995 show the appellant had prominent reticulonodular densities in both lung fields compatible with pulmonary fibrosis.  In August of 1995, he was diagnosed with severe diffusion abnormality secondary to ongoing pulmonary fibrosis.  In December 1995, the diagnosis was severe pulmonary fibrosis, progressive.  In April 1996, the diagnosis was stable pulmonary fibrosis.

In January 1998, there was a report of probable chemical warfare exposure while in Germany.  There was also a history of exposure to grain dust and diesel equipment.  Private records of March 1998 show findings of pulmonary fibrosis with marked decline in diffusion capacity.  Additional records dated from September 1998 through November 1998 show continued treatment for pulmonary fibrosis.  Chest x-rays of November 1998 show impressions of findings consistent with bilateral pulmonary fibrosis and less prominence of the pulmonary vascularity compared with the previous examination.  Records of February 1999 show a diagnosis of idiopathic pulmonary fibrosis.  

VA treatment records of August 2010 show treatment for and a diagnosis of pulmonary fibrosis, stable.  Records of October 2001 show a diagnosis of COPD.  Additional VA outpatient treatment records dated between October 2002 and November 2004, show continued treatment for pulmonary fibrosis and COPD.

In a statement of September 2004, the appellant stated that while in service he was exposed to fumes from working as a mechanic and working at a paint shop which caused his lung problems.  In a VA Form 9 of April 2006, he stated his pulmonary fibrosis started while in service when he was hospitalized for double pneumonia.  

The appellant was afforded a VA examination in June 2010.  At the time, the examiner noted he had reviewed the claim file.  At the time, the appellant reported that for the last five years he worked full time as a rancher and now worked only part time.  Previously, he drove trucks, was a diesel mechanic, was a forearm at the sawmill, and did all his own mechanical work at home and on the ranch.  He reported a productive cough and dyspnea on exertion.  He stated he was hospitalized three years ago for pneumonia.  He stated he smokes one to two cigarettes a day and previously smoked two and a half packs per day for 50 years.  After a physical examination, he was diagnosed with pulmonary fibrosis and COPD.  The examiner stated that he had carefully reviewed the claim file and medical records back to 1995.  He noted the appellant was wearing oxygen and showed mild to moderate shortness of breath with exertion.  Lungs were clear to auscultation.  Chest x-rays showed hyperinflation consistent with COPD and increased interstitial markings consistent with progressive fibrosis.  PFT's showed severe restrictive disease consistent with progressive idiopathic pulmonary fibrosis.  

The examiner opined that there was no evidence that the appellant's current idiopathic pulmonary fibrosis and COPD were caused by or a result of the one episode of URI (common cold) during service.  The appellant had no evidence of COPD of pulmonary fibrosis until 1994-95, 35 years after service, when he first notice shortness of breath.  There is no evidence of any residuals of the in-service URI.  The appellant has had a lifetime of exposure to fumes, post service asbestos from brake work, and a long and continued exposure to cigarettes, perhaps as much as 125 pack year history.  The appellant's current idiopathic pulmonary fibrosis is most likely due to his life time exposure to the above noted dusts and fumes.  The appellant's current idiopathic pulmonary fibrosis and COPD were not a result of military service.  

Based on the above, it is not clear whether the Veteran has alleged continuity of pulmonary symptomatology.  To the extent that he has done so, such allegations are general in nature, and conflict with the more specific statements indicating that there was no treatment until approximately 1995.  We note that he has reported a history of repeated episodes of bronchitis since service.  However, his statements fall far short of asserting continuity.  Regardless, if there is an assertion of continuity, we find that such assertion is not consistent with the normal findings of the lungs at separation, the normal chest x-ray examination and his denial of a history of shortness of breath, chronic cough and pain or pressure in the chest.  Any arguments of continuity of symptomatology also conflict with a March 1995 treatment note which indicates that the appellant noticed increased shortness of breath in the past year.  The appellant did not indicate to the June 2010 VA examiner whether he had experienced continuity of pulmonary symptomatology.  Thus, to the extent that the appellant has alleged to continuity of symptomatology, the Board finds that these general statements made in connection with the appeal are outweighed by his other statements and the findings at separation.  If that was the intent of the allegations, such statements would not be credible.  Service connection on the basis of continuity of symptomatology is therefore not warranted.

As to whether a current pulmonary disorder, to include pulmonary fibrosis and COPD, is otherwise related to service to include that in-service URI, the June 2010 VA examiner noted the in-service treatment for URI, but that there was no indication of residuals of the URI in service.  The examiner noted the past history of heavy smoking and the post service exposure to fumes, asbestos and dust from work and that the appellant had not been treated for any pulmonary disorder from separation from service until 1994-95.  

As noted, the diagnosis was pulmonary fibrosis and COPD, and the opinion was that the appellant's pulmonary fibrosis and COPD were not caused by the in-service URI.  

The physician who performed the VA examination considered each diagnosed pulmonary disability in turn, and explained the reasons for his conclusion that none of them were likely related to the appellant's in-service URI.  He further provided a possible cause of the diagnosed pulmonary fibrosis and COPD, the long smoking history, and the post-service exposure to asbestos, dust and fumes.  His opinion is therefore entitled to substantial probative weight.  He also provided definitions and medical literature as to both the pulmonary fibrosis and COPD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board acknowledges the appellant's belief that his pulmonary disease is due to service.  However, the Board finds that the appellant is not competent to so state.  The Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the present case, the question of causation of pulmonary fibrosis and COPD is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, while the appellant may have attributed his disorder to service, he does not have the requisite medical training to provide a competent opinion as to the etiology of his claimed disability.  Id. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a pulmonary disease to include pulmonary fibrosis and COPD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lastly, we note that during service there was a notation of bronchitis and a common cold.  However, there is no proof of residuals of either the common cold or the bronchitis.  We also note that at one point, he reported a history of probable chemical warfare exposure.  However, there is no proof that his current impairment is associated with the claimed event.  Rather, the examiner determined that the fibrosis and COPD were not caused by or a result of service.  In fact, the examiner attributed the post service respiratory impairment to fumes, asbestos and smoking.


ORDER

Service connection for pulmonary disease to include pulmonary fibrosis and COPD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


